Citation Nr: 1114427	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective dated prior to January 31, 2002, for service connection for disability of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Service connection for a right ankle disability was denied in a December 1972 rating decision.

2.  The Veteran perfected an appeal of the December 1972 rating decision.

3.  An October 1973 Board decision that was not subject to appeal denied entitlement to service connection for a right foot disability and did not adjudicate the Veteran's claim for service connection for right ankle disability.

4.  The Veteran's right ankle disability is etiologically related to his active duty.


CONCLUSION OF LAW

Entitlement to an effective date of September 7, 1972, for the grant of service connection for disability of the right ankle is established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Analysis

The Veteran was granted service connection for degenerative joint disease of the right ankle based on the submission of new and material evidence in a July 2006 Board decision.  The August 2006 rating decision on appeal implemented the Board decision and assigned an effective date of January 31, 2002, for the award of service connection.  

The record reflects that the Veteran filed a claim for service connection for his right ankle disability on September 7, 1972.  The claim was denied in a December 1972 rating decision, which the Veteran appealed to the Board.  In October 1973, the Board issued a decision denying entitlement to service connection for a right foot disability.  The Board did not address the Veteran's claim for service connection for a right ankle disability.  Although the RO and the Board subsequently treated a claim received by the Veteran in January 2003 as a claim to reopen, the record reflects that prior to the Board's July 2006 decision granting the claim, the claim had not been denied in a final rating decision or a final Board decision.  Therefore, the claim remained open and the proper effective date of the award is the date of receipt of the original claim, September 7, 1972, as contended by the Veteran. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of September 7, 1972, for the grant of service connection for disability of the right ankle is granted.



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


